Plaintiffs appeal from a judgment dismissing their complaint in an action to quiet title, wherein it was alleged that the respondent executed and delivered to George H. Mahland, deceased, a deed to certain premises in which the name of the grantee was omitted and in which the deceased was authorized to insert his own or some other person’s name. Judgment unanimously affirmed, with costs. Appellants failed to establish any agreement or circumstances from which it could be inferred that the respondent authorized deceased to insert his name in the deed. The principle of implied authority to fill blanks in an instrument does not apply to a deed. (Hulburt v. Walker, 258 N. Y. 8; Ghauncey v. Arnold, 24 N. Y. 330, 337.) There was no error in the admission of the record in the summary proceedings in which the deceased made the petition stating he was the agent of the respondent. The deceased and the respondent had consulted the attorney who testified, on a question of mutual interest. (Cf. Wallace v. Wallace, 216 N. Y. 28, 35, and cases there cited.) Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldoek,- JJ.